DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2013/0037196) in view of KR’505 (KR 2010-0120505).
Regarding claims 1 and 6, FIG. 3 of Kodama teaches a tire comprising a bead core, a bead filler (1b), a carcass ply (4), a chafer (6) claim 6). 
Kodama does not disclose an electronic device.  However, FIG. 3 of KR’505 teaches a pneumatic tire including an electronic device in a bead region of the tire.  FIG. 1 of KR’505 teaches the electronic device comprises a RFID chip and antenna extending straight from the RFID chip to both sides of the RFID chip and a central axis of the antenna overlaps with the RFID chip in FIG. 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic device between the second pad (i.e. a monolithic layer) and the side wall rubber of Kodama’s tire wherein the electronic component includes a RFID chip and an antenna which extends straight from the RFID chip to both sides of the RFID chip and a central axis of the antenna overlaps with the RFID chip because KR’505 acknowledges providing an RFID electronic device in a tire to store tire information is well-known/conventional in the tire art, FIG. 1 of KR’505 illustrates a RFID electronic device comprising a RFID chip and antenna as claimed, and FIG. 3 of KR’505 teaches a known and acceptable location for the RFID electronic device is a region that is between a sidewall and a rubber layer directly contacting and axially inside the sidewall AND in a bead region of the tire AND radially overlapping with the bead filler of the tire.
Regarding claims 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kodama with an electronic device arranged at the claimed positions recited in claims 2-3 because FIG. 3 of KR’505 teaches a known and acceptable location for the RFID electronic device is a region that is between a sidewall and a rubber layer directly contacting and axially inside the sidewall AND in a bead region of the tire AND radially overlapping with the bead filler of the tire. 
Regarding claim 4, the tire of Kodama in view of KR’505 would reasonably satisfy the claimed limitation since the thickness of the second pad increases from 21T to a radial middle region of the second pad (reference character 21 of FIG. 3 of Kodama) and due to the presence of the bead filler (12). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2013/0037196) in view of KR’505 (KR 2010-0120505), as applied to claim 1, and further in view of Suzuki et al. (US 2007/0179267) and Adamson (US 2008/0289736).
Regarding claim 5, KR’505 teaches the electronic device is covered with a first rubber sheet and a second rubber sheet (FIG. 1, 210,220).  KR’505 is silent to disclosing the modulus values of the first rubber sheet  2.5 MPa (working example 3, TABLE 1), (2) Suzuki et al. teaches a side wall rubber composition of a tire  ([0015]) having a 100% elongation modulus that is for example 2.0 MPa for excellent resistance to crack growth (TABLE 3), and (3) Adamson teaches coating an electronic device with rubber wherein the extension modulus of the rubber which coats the electronic device is similar to the extensions modulus of at least one of the rubbers which are adjacent to the electronic device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2013/0037196) in view of KR’505 (KR 2010-0120505), as applied to claim 1, and further in view of Adamson (US 2008/0289736).
Regarding claim 7, KR’505 is silent to disclosing the electronic device is oriented in the tire circumferential direction tire.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kodama with an electronic device wherein “the longitudinal direction thereof is a direction of the tangential line to the circumferential direction of the tire” because providing an electronic device in a bead region of a tire that is orientated in the circumferential direction of the tire is well-known, as shown by Adamson’s FIG. 2. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/14/2021